UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6668



STANTON MAURICE HOFFMAN,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; FRANKLIN
FREEMAN; RONALD E. JONES,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CA-97-110)


Submitted:   January 15, 1998             Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanton Maurice Hoffman, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of
probable cause to appeal and dismiss the appeal on the reasoning of

the district court. Hoffman v. Attorney General of North Carolina,
No. CA-97-110 (M.D.N.C. May 2, 1997). See Lindh v. Murphy, 521 U.S.

___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2